DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            CAROL SPINOSA,
                               Appellant,

                                     v.

          SABAL SHORES APARTMENT ASSOCIATION, INC.,
                          Appellee.

                               No. 4D21-592

                           [November 17, 201]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 50-2018-CA-006423-
XXXX-MB.

  Bret K. Findler of Findler & Findler, P.A., Boca Raton, and M. Alan
Holcomb of Turnbull Holcomb, LLC, Atlanta, Georgia, for appellant.

  Agnieszka N. Chiapperini and Anthony DiMatteo of Gaebe Mullen
Antonelli & DiMatteo, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Brookie v. Winn-Dixie Stores, Inc., 213 So. 3d 1129 (Fla.
1st DCA 2017).

WARNER, GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.